
	

114 HR 4637 IH: Puerto Rico Minimum Wage Improvement Act
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4637
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Mr. Sanford (for himself and Mr. McClintock) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to permit the Government of Puerto Rico to opt out of
			 the applicable Federal minimum wage under such Act.
	
	
 1.Short titleThis Act may be cited as the Puerto Rico Minimum Wage Improvement Act. 2.Opt out of minimum wage by the Government of Puerto RicoSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:
			
 (h)The Government of Puerto Rico may, by duly enacted law, nullify the applicability of the wage in effect under subsection (a) as it pertains to Puerto Rico. The Government of Puerto Rico shall certify the enactment of any such law to the Secretary, at which point such wage shall no longer apply to Puerto Rico..
		
